DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09 May 2022 has been considered and places the case in condition for allowance.  Claims 1-5 and 11-19 are currently pending.

Allowable Subject Matter
Claims 1-5 and 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: It is in the opinion of the examiner that the art of record neither anticipates nor renders obvious, a tree harvesting head having an electrically driven saw, at least two electrically driven feed wheel and 
an additional electric motor arranged to regulate how hard the saw is to press against the tree, said additional electric motor being controlled by load on the electric motor arranged to drive the saw to ensure that the mechanical stress experienced by a saw chain of the saw is within predetermined limits
in combination with the rest of the claimed limitations set forth in the independent claims 1 and 11.
	As discussed in applicant’s arguments, while the prior art does disclose an electrically driven saw and electrically driven feed wheels, it does not disclose that the pressing of the saw against a tree (i.e. pivoting the saw within its housing) is driven by another electric motor. Instead, this movement is typically driven by a hydraulic or pneumatic cylinder.  The closest prior art to disclosing this is U.S. Patent Application Publication No. 2006/0021675 which discloses a tree harvesting head comprising a saw (205) where the saw is driven by a motor (662) and another electric motor (635, see ¶75).  However, while it does disclose using sensors (640) to detect the position of the saw, it does not disclose “said additional electric motor being controlled by load on the electric motor arranged to drive the saw to ensure that the mechanical stress experienced by a saw chain of the saw is within predetermined limits”.  Accordingly, the prior art does not disclose the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        07/01/2022